DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on March 2, 2021.
Claims 1-18 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 and December 11, 2020 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed March 2, 2021, with respect to claims 1-18 have been fully considered and are persuasive.  The rejection of December 9, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a differential assembly for modification of at least one of a noise, vibration, and harshness (NVH) emitted from the differential assembly, the differential having a set of pinion gears; a pair of side gears intermeshed with the set of pinion gears; and at least one NVH-modifying element connected to the housing such that the at least one NVH-modifying element travels with the rotation of the housing about the rotational axis of the housing, the at least one NVH-modifying element positioned to engage the set of side gears; wherein the at least one NVH-modifying 
The prior art does not anticipate or render obvious a differential assembly for modification of at least one of a noise, vibration, and harshness (NVH) emitted from the differential assembly, the differential assembly having a set of pinion gears; a pair of side gears intermeshed with the set of pinion gears; and at least one NVH-modifying element connected to the housing such that the at least one NVH-modifying element travels with the rotation of the housing about the rotational axis of the housing, the at least one NVH-modifying element positioned to engage the set of side gears; and wherein the at least some operational conditions under which the differential assembly is configured to modify at least one of the noise, vibration, and harshness emitted in comparison to an otherwise identical differential assembly lacking the at least one NVH-modifying element includes an operation of the differential assembly when the differential assembly is disconnected from the rear propeller shaft and the ring gear is rotationally locked, one of the half shafts connected to the side gear is disconnected from a wheel of a vehicle, and rotation of the other wheel during motion of the vehicle causes the other one of the half shafts to drive the rotation of the respective side gear such that the set of pinion gears intermeshed with the side gears are subjected to rotational speeds directly from the connected one of the half shafts driven by the wheel on the road and the remaining structure of claim 4.
The prior art does not anticipate or render obvious a differential assembly for modification of at least one of a noise, vibration, and harshness (NVH) emitted from the 
The prior art does not anticipate or render obvious a differential assembly for modification of at least one of a noise, vibration, and harshness (NVH) emitted from the differential assembly, the differential assembly having a set of pinion gears; a pair of side gears intermeshed with the set of pinion gears; and at least one NVH-modifying element connected to the housing such that the at least one NVH-modifying element travels with the rotation of the housing about the rotational axis of the housing, the at least one NVH-modifying element positioned to engage the set of side gears; wherein the at least one NVH-modifying element comprises a different material than the set of pinion gears and the remaining structure of claim 7.
The prior art does not anticipate or render obvious a differential assembly for modification of at least one of a noise, vibration, and harshness (NVH) emitted from the differential assembly, the differential assembly having a set of pinion gears; a pair of side gears intermeshed with the set of pinion gears; and at least one NVH-modifying element connected to the housing such that the at least one NVH-modifying element travels with the rotation of the housing about the rotational axis of the housing, the at least one NVH-modifying element positioned to engage the set of side gears; wherein 
The prior art does not anticipate or render obvious a differential assembly for modification of at least one of a noise, vibration, and harshness (NVH) emitted from the differential assembly, the differential assembly having a set of pinion gears; a pair of side gears intermeshed with the set of pinion gears; and at least one NVH-modifying element connected to the housing such that the at least one NVH-modifying element travels with the rotation of the housing about the rotational axis of the housing, the at least one NVH-modifying element positioned to engage the set of side gears; wherein the at least one NVH-modifying element includes a plurality of NVH-modifying elements and the remaining structure of claim 15.
The prior art does not anticipate or render obvious a differential assembly for modification of at least one of a noise, vibration, and harshness (NVH) emitted from the differential assembly, the differential assembly having a set of pinion gears; a pair of side gears intermeshed with the set of pinion gears; and at least one NVH-modifying element connected to the housing such that the at least one NVH-modifying element travels with the rotation of the housing about the rotational axis of the housing, the at least one NVH-modifying element positioned to engage the set of side gears; wherein the at least one NVH-modifying element includes an axially-truncated silencer pinion and the remaining structure of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JUSTIN HOLMES/Primary Examiner, Art Unit 3659